Case 2:13-cr-00067-MSD-TEM Document 55 Filed 01/04/21 Page 1 of 17 PagelD# 302

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Norfolk Division

UNITED STATES OF AMERICA
V. CASE #: 2:13CR67
KEITH JERMAINE EVERETT

MOTION FOR COMPASSIONATE RELEASE PURSUANT TO 18 U.S.C.
3582 (C) (1) (A)

The Defendant, Keith Jermaine Everett, in Pro Se, in necessity move this
court to modify his remaining sentence of 25 months to grant as time served or in
the alternative to be served on home confinement pursuant to 3582 (C) (1) (A) due

to extraordinary and compelling circumstances.

INTRODUCTION

Keith Jermaine Everett asks for compassionate release “in the midst of the
still-raging COVID-19 pandemic.” Mr. Everett has completed over half of his time
served. He has used his time to pursue educational goals and participate in reentry
preparation activities while incarcerated. Mr. Everett is currently serving time at
Yazoo City Low FCI, which has experienced significant outbreaks of COVID-19,
and based on the renewed outbreaks facing with other BOP Yazoo facilities, is
about to suffer yet another one. It is located in Mississippi, which — like most of

the country- itself is experiencing a surge in COVID-19 cases and diminishing
Case 2:13-cr-00067-MSD-TEM Document 55 Filed 01/04/21 Page 2 of 17 PagelD# 303

hospital capacity. Remaining in prison through the COVID-19 pandemic, however,
poses high risk to Mr. Everett. Everett, who is 41 years of age, suffering from
diabetes, high blood pressure, a body mass index of 30.5% which is considered
obese and high cholesterol which are all are primary factors for a person to have
serious complications or death if contracted COVID-19.

A recent study conducted by doctors at New York University’s Langone
Health Center found that the “obesity of patients was the single biggest factor, after
age, in whether those with COVID-19 had to be admitted in a hospital.” The
Centers for Disease Control and Prevention (“CDC”) further notes that “severe
obesity increases the risk of a serious breathing problem called acute respiratory
distress syndrome (ARDS), which is a major complication of COVID-19 and can
cause difficulties with a doctor’s ability to provide respiratory support for seriously
ill patients,” Similarly, a study of 5,000 hospitalized patients published on a
website for the Journal of the American Medical Association showed that 57% had
high blood pressure, 41 % were obese, and over one third had diabetes. Such
findings underscore that the risks to Mr. Everett’s health are far from speculative.

If anything, releasing Everett from Yazoo make the community safer, by
easing the medical risks and burden on the prison and the surrounding Mississippi
healthcare system, benefiting those who live inside the prison and those who live

outside of it, too. And with the coronavirus spreading faster and overrunning
Case 2:13-cr-00067-MSD-TEM Document 55 Filed 01/04/21 Page 3 of 17 PagelD# 304

hospital capacity, and given the medical conditions of Mr. Everett it is imperative
for this court to act now. Accordingly, Mr. Everett respectfully moves this Court to
grant his immediate compassionate release under 18 U.S.C.3582 (C) (1) (A).
BACKGROUND

On May 29, 2013, Mr. Everett pled guilty to a one-count criminal
information charging him with conspiracy to distribute and posses with intent to
distribute five-hundred (500) grams or more of cocaine. On August 27, 2013, the
defendant was sentenced to 188 months imprisonment followed by five years of
supervised release.

Mr. Everett is serving his sentence at Yazoo City Low FCI. His projected
release date is January 15, 2023. See https: www.bop.gov/inmatelocator/.
Moreover, given that Mr. Everett would, in the normal course, spend several
months near the end of his sentence in home — or — community confinement, he
has completed more than 75% of the incarceration portion of his sentence.

On October 28, 2020, Mr. Everett submitted an electronic request for
compassionate release to the warden of Yazoo City Low FCI. Thereafter, Mr.
Everett never received a response back and waited more than 30 days for a reply to
his request. He now files the instant motion after having waited more than 30 days

from the date of his request to the warden.
Case 2:13-cr-00067-MSD-TEM Document 55 Filed 01/04/21 Page 4 of 17 PagelD# 305

ARGUMENT

I. The 30-day period for exhaustion has been satisfied and the
instant motion is ripe for decision.

The compassionate release statute, 18 U.S.C. 3582, provides that a court
may reduce a defendant’s sentence and grant early release if “extraordinary and
compelling reasons warrant such a reduction,” 18 U.S.C. 3582 (C) (1) (A), and the
defendant has either “fully exhausted all administrative rights to appeal a failure of
the Bureau of Prisons to bring a motion on the defendant’s behalf or the lapse of 30
days from the receipt of such a request by the warden of the defendant’s facility,
whichever is earlier.”

This Court has explained on several occasions, the exhaustion requirement
under 18 U.S.C. 3582 (C) (1) (A) is waivable, and the COVID-19 pandemic
presents circumstances that justify waiving the 30-day waiting period:

A petitioner seeking compassionate release is generally required to exhaust

his or her administrative remedies prior to bringing a motion before the

district court. However, the exhaustion requirement may be waived under
the following circumstances: (1) the relief sought would be futile upon
exhaustion; (2) exhaustion via the agency review process would result in
inadequate relief; or (3) pursuit of agency review would subject the
petitioner to undue prejudice, United States v. Zukerman, 2020 WL

1659880, at *3 (S.D.N.Y. Apr. 3, 2020) citing Washington V. Barr, 925 F.3d

109, 118 (2d Cir. 2019). The COVID-19 pandemic, which could result in

catastrophic health consequences for petitioners vulnerable to infection,

implicates all three exceptions justifying the waiver of the exhaustion
requirement.
Case 2:13-cr-00067-MSD-TEM Document 55 Filed 01/04/21 Page 5 of 17 PagelD# 306

United States v. Poulios, No. 2:09cr109. 2020 WL 1922775, at #1 (E.D. VA Apr.
21. 2020) (Jackson, J.). See also King v. United States, No. 2:14cr65, Doc. 257, at
6 (E.D. VA June 24, 2020(Jackson, J.) (exhaustion requirement 1s waivable);
United States v. Casey, No. 4:18cr4, 2020 WL 2297184, at *2 (E.D. VA May 6,
2020) (Jackson J.) (waiving exhaustion requirement for compassionate release and
holding that “preservation of the exhaustion requirement could subject [Casey] to
severe illness and death if he contracts COVID-19 because of his underlying health
conditions”).

II. This Court possess authority to modify Mr. Everett’s sentence

notwithstanding the CARES Act.

This Court has authority to order Mr. Everett’s immediate release from
incarceration and to include a period of home confinement at its discretion. Section
3582 (C) (1) (A) states in relevant part that the Court “may reduce the term of
imprisonment, after considering the factors set forth in [18 U.S.C.] 3553 (a) to the
extent they are applicable, if it finds that...extraordinary and compelling reasons
warrant such a reduction....” Although the government has argued in past cases
that the BOP should decide whether home confinement is warranted under its
CARES Act authority, “the Government’s contentions are plainly without merit,”
Poulios, 2020 WL 1922775, at *2. As this Court explained in Poulios,

As an initial matter, the administrative allowances expanding the
availability of home confinement provided to the BOP by the CARES

Act do not limit or supersede the discretion afforded to the Court
pursuant to the amended version of 3582 (C) (1) (A). Under the First
Case 2:13-cr-00067-MSD-TEM Document 55 Filed 01/04/21 Page 6 of 17 PagelD# 307

Step Act, it is for district courts to determine whether there are
grounds for compassionate release, not the BOP. [...] Moreover, the
Court’s compassionate release discretion pursuant to 3582 (C) (1) (A)
is not limited to home confinement.
II. The COVID-19 pandemic presents an extraordinary and
compelling reason for Mr. Everett release

Since January, 2020, COVID -19 has spread widely-and rapidly- throughout
the United States. In the United States, more than 18.9 million people have been
diagnosed with COVID-19 and more than 330,000 people have died. See
https://covid.cdc.gov/covid-data-tracker/icases_casesper!00klast7days (updated
Dec. 27, 2020 at 2:05pm).

Conditions now are even more dire, as “we’ve entered the worst period for
the pandemic since the original outbreak in the Northeast.” Alexis C. Madrigal &
Erin Kissane, The Worst Day of the Pandemic Since May, Atlantic (Nov. 10,
2020), https://tinyurl.com/yStqgsfy. In early November, “weekly infection reports
reached record levels in mor than half the country,” and “there were almost no
hopeful signs in the data.” COVID-19 in the U.S., supra.

COVID-19 spreads even faster in jails and prisons. So far, more than
252,000 prisoners have been diagnosed with COVID-19 and at least 1,450
prisoners and correctional officers have died. COVID-19 in the U.S., supra. Across

BOP facilities, more than 35,000 prisoners have tested positive-more than one in

four of those tested- and 172 prisoners and 2 staff members have died. See Federal

6
Case 2:13-cr-00067-MSD-TEM Document 55 Filed 01/04/21 Page 7 of 17 PagelD# 308

Bureau of Prisons, COVID-19 Cases, https: www. bop.gov/coronavirus/ (updated
Dec. 27, 2020). As of August, eighty-seven of the top one hundred American
infection clusters-and each of the top ten-were linked to detention centers or
correctional facilities. Editorial, Coronavirus Cases in Prisons are Exploding,
More People Need to be Let Out, Wash. Post (Aug. 21, 2020),
https://tinyurl.com/ybsdegqft. The COVID-19 rate for prisoners is “5.5 times
higher” than the rate of the U.S. population as a whole. Brendan Saloner et al.,
COVID-19 Cases and Deaths in Federal and State Prisons, JAMA (July 8, 2020),

https://tinyurl.com/ydy7lcxa. And compared to those infected on the outside,

 

prisoners with COVID-19 are three times likely to die.

The outbreak at Everett’s prison, Yazoo City Low, has been especially
severe. At least 85 prisoners have been infected. Bureau of Prisons, COVID-19
Inmate Test Information, https://tinyurl.com/w762efz (updated Dec. 27, 2020).
Three inmates have died. See Alissa Zhu, Three Inmates Died of Coronavirus at
Federal Mississippi Prison in Yazoo City, Miss. Clarion Ledger (June 8, 2020),

https://tinyurl.com/y6cmw4df. Although the Bureau of Prisons reports that most of

 

the others have “recovered,” the jury is still out on whether and to what extent a
previous COVID-19 infection confers immunity: Prisoners who have already been

infected will “have to wait and see whether they remain immune, and if so for how
Case 2:13-cr-00067-MSD-TEM Document 55 Filed 01/04/21 Page 8 of 17 PagelD# 309

long. Richard Harris, How Long Will Immunity to the Coronavirus Last? NPR
(July 23, 2020), https://Ainyurl.com/y32szucj.

In any event, another severe outbreak seems inevitable. Five staff members
at Yazoo City Low have active COVID-19 infections. BOP, COVID-19 Cases,
https://tinyurl.com/w762efz (updated Dec. 27, 2020). And the two other BOP
prisons at Yazoo (Yazoo City USP and Yazoo City Medium FCI) have a total of
112 active inmate infections and 13 active staff infections. It is a matter of time
until Yazoo City Low suffers its next outbreak. Despite these trends, BOP recently
resumed allowing in-person social visits-further increasing the risk of spread to and
from the community. See Luke Barr, Bureau of Prisons Resumes In-Person Visits
as Inmates, Staff Continue to Die from COVID-19, ABC News (Aug. 31, 2020),

https://tinyurl.com/y52w3fkr.

 

In granting compassionate release, many courts have acknowledged that
vulnerable defendants like Mr. Everett are at grave risk despite BOP precaution.
“Even in the best run prisons, officials might find it difficult if not impossible to
follow the CDC’s guidelines for preventing the spread of the virus among inmates
and staff: practicing fastidious hygiene and keeping a distance of at least six feet
from others.” United States v. Esparza, No. 1:07-cr-00294-BLW, 2020 WL
1696084 (D. Idaho, Apr. 7, 2020); see also United States v. Muniz, Case No. 4:09-

cr-199, 2020 WL 1540325, at *1 (S.D. Tex. Mar. 30, 2020) (“While the Court is
Case 2:13-cr-00067-MSD-TEM Document 55 Filed 01/04/21 Page 9 of 17 PagelD# 310

aware of the measures taken by the Federal Bureau of Prisons, news reports of the
virus’s spread in detention centers.... demonstrate that individuals housed within
our prison systems nonetheless remain particularly vulnerable to infection.”’).
Accordingly, courts in the Fourth Circuit and across the country have concluded
that a defendant’s vulnerability to COVID-19 constitutes an “extraordinary and
compelling reason” in favor of compassionate release. See, e.g., United States v.
Chatelain, No. 1:19-cr-133, Dkt. No. 73 (E.D. VA May 1, 2020) (granting
compassionate release to 70-year-old defendant at FCI Forest City Low); United
States v. Poulios, No. 2:09-cr-00109-RAJ-TEM, 2020 WL 1922775, at *3 (E.D.
VA Apr. 21, 2020) (granting compassionate release “because of the great risk that
COVID-19 poses to a person of [defendant’s] age with underlying health
conditions”); United States v. Jones, No. 3:11-cr-249 (E.D. VA Apr. 3, 2020)
(granting compassionate release and converting remainder of sentence to home
confinement in light of COVID-19); United States v. Edwards, No. 6:17-cr-3-
NKM, 2020 WL 1650406, at *6 (W.D. VA Apr. 2, 2020) (granting compassionate
release); United States v. Collins, No. CCB-10-336, 2020 WL 1506176 (D. Md.
Mar. 30, 2020) (granting compassionate release to “non-violent drug offender who
has already served a lengthy sentence” even though defendant did not have

underlying health condition).
Case 2:13-cr-00067-MSD-TEM Document 55 Filed 01/04/21 Page 10 of 17 PagelD# 311

A. Mr. Everett is at heightened risk of serious illness from COVID-19.

As noted, Mr. Everett’s medical conditions present a serious risk to his life
should he contract COVID-19. First, Mr. Everett is obese. Obesity is a weight
accumulation that results in a Body Mass Index of 30.0 or higher. Mr. Everett is
60” and weighs 225 pounds, putting her Body Mass Index at 30.5%.
https://www.cdc.gov/obesity/adult/defining.html Mr. Everett’s obesity alone
makes it more likely that he will experience serious complications from COVID-
19. Recent medical data has found obesity to be “one of the most important
predictors of severe coronavirus illness” and “young adults with obesity appear to
be a particular risk, studies show.” This is because obesity “can cause compression
of the diaphragm, lungs and chest capacity.” Further, individuals with obesity are
at a higher risk because obesity increases the likelihood of death as a consequence
of ARDS, a serious breathing problem. ARDS can cause difficulties with a
doctor’s ability to provide respiratory support for seriously ill COVID-19 patients.
One of the largest studies in the U.S. identify obesity as a prominent factor
analyzed data from more than 4,000 patients with COVID-19 at NYU’s Langone
Health Center. The study found that “the chronic condition with the strongest
association with critical illness was obesity, with substantially higher odds ratio
than any cardiovascular or pulmonary disease.” www.cdc.gov/coronavirus/2019-

ncov/need-extra-precautions/groups-at-higher-risk.html (last visited Dec 27, 2020).

10
Case 2:13-cr-00067-MSD-TEM Document 55 Filed 01/04/21 Page 11 of 17 PagelD# 312

Moreover, individuals with obesity can also have multiple serious chronic diseases
and underlying health conditions that increase the risk of severe illness from
COVID-19.

Indeed, Mr. Everett also suffers from high blood pressure, which further
compounds his risk of serious complications from COVID-19. Normal blood
pressure is usually defined as a systolic pressure of less than 120 and a diastolic
pressure of less than 80, or 120/80. High blood pressure is typically defined as a
systolic pressure over 130 or diastolic pressure over 80. The higher the blood
pressure levels, the greater the risk for other health problems, such as heart disease,
heart attack, and stroke. Hypertension, or high blood pressure, is one of the most
commonly associated diseases with severe cases of COVID-19 due to the
coexisting illnesses in patients who have been admitted to hospitals and their risk

of death. www.thelancet.com/journals/lancet/article/PIISO140-6736(20)31131-

 

4/fulltext. As noted, before, a recent study of 5,000 hospitalized patients
published on a website for the Journal of the American Medical Association
showed that 57% had high blood pressure, 41% were obese, and over one-third had
diabetes. Mr. Everett suffers from all three conditions, each alone presenting a
serious risk of illness should he contract COVID-19.

Infections are more serious in people with diabetes. One reason is that

diabetes affects the way the immune system works, making it harder for the body

11
Case 2:13-cr-00067-MSD-TEM Document55 Filed 01/04/21 Page 12 of 17 PagelD# 313

to fight viruses. Also, diabetes causes high blood sugar levels, and the International
Diabetes Federation observe that the novel coronavirus “may thrive in an
environment of elevated blood glucose.” Diabetes also keeps the body in a low-
level state of inflammation, which makes its healing response to any infection
slower. High blood sugar levels combined with a persistent state of inflammation
make it much more difficult for people with diabetes to recover from illnesses such
as COVID-19. The CDC cite research indicating that people with diabetes who
develop COVID-19 may have a 7.3% risk of death from a COVID-related illness,
compared with 5.6% for people who have cancer, for example. COVID-19 and
diabetes: Risks, types, and prevention (medicalnewstoday.com)

Now adding to those harms, a study by the Scripps Research Institute has
shown that high cholesterol levels in lung tissue may be the key culprit in COVID-
19 deaths, especially for those with such underlying chronic conditions as
hypertension, diabetes and cardiovascular disease. “As cholesterol increases with
age and inflammation [e.g., smoking and diabetes], the cell surface is coated with
viral entry points and optimally assembled viral entry proteins,” the study says. It’s
well established that cholesterol levels generally increase with age- a point that
runs parallel with the age-related severity and mortality rate from COVID-19.

Cholesterol could be the culprit in COVID-19 deaths | Pittsburgh Post-Gazette

(post-gazette.com)

12
Case 2:13-cr-00067-MSD-TEM Document 55 Filed 01/04/21 Page 13 of 17 PagelD# 314

Finally, in addition to the risk Mr. Everett faces due to his medical issues,
the CDC now recognizes that he faces a statistically greater risk from COVID-19
as an African-American man. The CDC’s recent revisions included the following
updated guidelines: “Long-standing systemic health and social inequities have put
some members of racial and ethnic minority groups at increased risk of getting
COVID-19 or experiencing severe illness, regardless of age. Specifically, the CDC
concluded Mr. Everett’s race makes him five times more likely to be hospitalized if
he contracts COVID-19 than a non-Hispanic white person.
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precaution/racial--
minorities. html

IV. Compassionate release is appropriate upon consideration of
the serious risk to Mr. Everett, his personal characteristics and
his release plan

In determining whether Mr. Everett’s sentence should be reduced based on
an “extraordinary and compelling reason,” this Court must consider whether he
presents a danger to the safety of any other person or to the community, as
provided in 18 U.S.C. 3142 (g). See U.S.S.G. 1B1.13(2). He does not.

Mr. Everett is a non-violent offender. He has maintained contact with his
family — his mother, father, sister, grandmother and nephew- and enjoys strong
family support. Moreover, he has a stable residence in which to live should he be

released residing with his mother, Delsita R. Everett in Norfolk, VA. Since his

13
Case 2:13-cr-00067-MSD-TEM Document 55 Filed 01/04/21 Page 14 of 17 PagelD# 315

incarceration, the defendant has taken great strides to rehabilitation. He has
completed the following courses: Drug Abuse Education, Commercial Driving
License, Money smart, Keyboarding, Business 1 and 2, Spanish Money smart,
Inside Out Dad, and Career Planning. He has already obtained employment with
Triple Vision Logistics as a driver upon release. Also, in his spare time he reads
self-improvement and spiritual literature, regularly participates in physical fitness
programs and attends religious chapel services weekly. However, due to the recent
global outbreak of COVID-19 on April 1, 2020 all programming classes was
suspended until further notice.

As an added measure of assurance that Mr. Everett will pose no danger to
the public, this Court also could impose a period of home confinement as a
condition of his supervised release. With or without home confinement, if this
Court releases Mr. Everett he would be subject to supervision, which would further
assure his productive and law-abiding return to the community. See, e.g., Gall v.
United States, 552 U.S. 38, 44, 48 (2007) (rules governing probation constitute “a
substantial restriction of freedom’’). This Court will be able to monitor closely his
adjustment to release and penalize him, including re-incarcerating him, should he
violate the conditions of release.

In addressing a defendant’s potential danger to the community, courts have

found that granting release in the context of the COVID-19 pandemic better

14
Case 2:13-cr-00067-MSD-TEM Document 55 Filed 01/04/21 Page 15 of 17 PagelD# 316

ensures public safety by decreasing the prison population. In one recent decision, a
district court found that the “physical and mental health’ factor cuts in favor of
release for any defendant during this public health crisis.” See United States v.
Davis, No. 1:20-cr-9-ELH, 2020 WL 1529158, at *4 (D. Md. Mar. 30, 2020) (“If
released, Davis will be removed from a custodial setting where the risk of infection
is higher for everyone, including the healthy, and he will live in the community
where he is able to practice social distancing, self-quarantine, self-isolate if
infected, and seek medical treatment if necessary.””) See also United States v.
Mclean, No. 19-cr-380, Dkt. No. 21 (D.D.C. Mar. 28, 2020) (“The facts and
evidence that the Court previously weighed in concluding that Defendant posed a
danger to the community have not changed — with one exception... COVID-19
[which] not only rebuts the statutory presumption of dangerousness, see 18 U.S.C.
3142 (e), but tilts the balance in favor of release.”). For the same reasons, Mr.
Everett’s release would not present a danger to the public, but instead would
further public safety.

Each day in custody is increasingly risky for Mr. Everett. As this and other
courts have recognized, inmates have a very limited ability to practice social
distancing or other protective measures to minimize the risk of infection with
COVID-19. Mr. Everett has been lucky to avoid infection so far with his serious

medical issues knowing that he is especially vulnerable should he be infected.

15
Case 2:13-cr-00067-MSD-TEM Document 55 Filed 01/04/21 Page 16 of 17 PagelID# 317

Moreover, he has formulated a release plan that will adequately address the
concerns presented by COVID-19, protect the public, and ensure his successful
transition into the community. In these circumstances, justice does not require that
Mr. Everett remain in a prison environment while helplessly facing an elevated risk
of serious complications or death should he contract COVID-19. Rather,
compassion warrants his release.
CONCLUSION

Mr. Everett respectfully requests that this Court order his immediate
compassionate release, with or without a period of home confinement, with the
following additional supervised release conditions: 1.) that he be released to reside
with his mother, Delsita R. Everett in Norfolk, VA and 2.) that within 72 hours of
release, he contacts the United Stated Probation Office for specific reporting

instructions.

Respectfully Submitted,

KEITH JERMAINE EVERETT
Register # 54447-083

Yazoo City FCI Low

2225 Haley Barbour Parkway
Yazoo City, MS 39194

16
Case 2:13-cr-00067-MSD-TEM Document55 Filed 01/04/21 Page 17 of 17 PagelD# 318

CERTIFICATE OF SERVICE

The Defendant, Keith Jermaine Everett, certify that on the 29" Day of
December 2020. The foregoing motion has been mailed by first class U.S. Mail,
postage prepaid, and properly addressed to the following:

US District Court Clerk
600 Granby Street Suite 193 A
Norfolk, VA 23510

17
